DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are examined in this office action of which claims 1 and 3-18 were amended and claims 19-20 were added in the preliminary amendment dated 08/13/20.
Specification
The disclosure is objected to because of the following informalities: 
In paragraphs [0013] and [0051] of the specification, “Ce0.9Gd0.1Si0.8Cr0.1Ale0.1” is incorrect as Ale is not an element. 
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities: “Ce0.9Gd0.1Si0.8Cr0.1Ale0.1” and “Ce0.9Gd0.1Si0.8Cr0.1Nie0.1” are incorrect as Ale and Nie are not elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Crystal structures of the compounds RAl0. 5− xSi0. 5+ x (R= La, Ce, Pr, Nd, Sm, Gd), R3Al4Si6 (R= La, Pr), and RAlSi2 (R= Pr, Nd)." of Lyaskovska.
As to claims 15 and 16, Lyaskovska discloses CeAl0.5Si0.5 (Lyaskovska, pg. 181, Table 2, second compound from the top of the table). While Lyaskovska does not state that this is a magnetocaloric material, a material and it’s properties are inseparable. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), see MPEP § 2112.01(II).

Claims 1-4 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0352747 A1 of Ihnfeldt .
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Ihnfeldt discloses a magnetocaloric material of Gd1.0Si0.9Mn0.1 (Ihnfeldt, claim 6) meeting the claim limitations where 0.1 of Mn means that y in the instant claims would be between 0.05 and 0.3 and z in the instant claims would be 0.

As to claims 2-4, Ihnfeldt discloses Gd1.0Si0.8Mn0.8 (Ihnfeldt, claim 6) which is an obvious typographical error as the overall disclosed formula is RE (Siy A1−y) (Ihnfeldt, claim 3) and if Si is 0.8 then Mn should be 0.2. As such, Ihnfeldt discloses Gd1.0Si0.8Mn0.2, meeting the claim limitations. 

As to claim 17, Ihnfeldt discloses where the magnetic refrigerator comprises a magnetocaloric material, wherein the magnetocaloric material comprises RE (Siy A1−y) (Ihnfeldt, paragraph [0009]) and Ihnfeldt discloses where the magnetocaloric material of the formula RE (Siy A1−y) is Gd1.0Si0.9Mn0.1 (Ihnfeldt, claim 6) meeting the claim limitations.

As to claim 18, Ihnfeldt discloses a method of manufacturing a heat pump comprises fabricating at least one part of the heat pump from a magnetocaloric material, wherein the magnetocaloric material comprises RE (Siy A1−y) ]) and Ihnfeldt discloses where the magnetocaloric material of the formula RE (Siy A1−y) is Gd1.0Si0.9Mn0.1 (Ihnfeldt, claim 6) meeting the claim limitations.

As to claims 19-20, Ihnfeldt discloses Gd1.0Si0.8Mn0.8 (Ihnfeldt, claim 6) which is an obvious typographical error as the overall disclosed formula is RE (Siy A1−y) (Ihnfeldt, claim 3) and if Si is 0.8 then Mn should be 0.2. As such, Ihnfeldt discloses Gd1.0Si0.8Mn0.2, meeting the claim limitations. 
Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5, 7, 9, 11, and 13 all require some amount of chromium in addition to (AxB1-x)Si0.8.
While Ihnfeldt teaches RE (Siy A1−y) and Gd1.0Si0.8Mn0.2 (Ihnfeldt, claim 3), Ihnfeldt does not disclose the addition of Cr to its magnetocaloric material. As such, claims 5, 7, 9, 11, and 13 are free from the art and claims 6, 8, 10, 12, and 14 are free from the art due at least to their dependency from claims 5, 7, 9, 11, and 13.
The IDS also discloses US 6022486 A of Tokai which teaches a magnetic substance of A(M1-yLy)z where A is at least one rare earth element selected from the group consisting of Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, and Yb; M is at least one metal selected from the group consisting of Ni, Co, and Cu; L is at least one compound-forming element selected from the group consisting of B, At, Ga, In, Si, Ge, Sn, Pb, Ag, Au, Mg., Zn, Ru, Pd, Pt, Re, Cs, Ir, Fe, Mn, Cr, Cd, Hg, and Os; y ranges from 0 to 0.3 when L is Fe, and y is equal to or greater than 0 and less than 1.0 when L is not Fe, preferably from 0 to 0.5; and Z ranges from 0.001 to 9.0. (Tokai, col 6, lines 24-40). Tokai does not disclose the claimed composition and it would not be obvious to one of ordinary skill in the art to select element L from among 24 elements to include Si as well as Mn or Cr and tune their amounts to meet the limitations of claims 5, 7, 9, 11, and 13. As such, claims 5, 7, 9, 11, and 13 are free from the art and claims 6, 8, 10, 12, and 14 are free from the art due at least to their dependency from claims 5, 7, 9, 11, and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733